IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                IN AND FOR NEW CASTLE COUNTY

MICHAEL MILLS,                               )
        Plaintiff,                           )
                                             )
            v.                               )
                                             )      C.A. No. N14C-01-073 ALR
J. E. M. ENTERPRISES, Inc.,                  )
            Defendant and                    )
            Third-Party Plaintiff,           )
                                             )
            v.                               )
                                             )
HARVEY HANNA &                               )
ASSOCIATES, Inc.,                            )
        Third-Party Defendant                )

                           Submitted: October 21, 2014
                           Decided: November 17, 2014

                 Upon Plaintiff’s Motion to Amend the Complaint
                                   GRANTED

      Plaintiff Michael Mills has filed a Motion to Amend the Complaint to add a

direct claim against Third-Party Defendant Harvey Hanna & Associates, Inc.,

which opposes Plaintiff’s Motion.     After oral argument, the parties submitted

briefing at the Court’s request. Upon consideration of Plaintiff’s Motion to Amend

the Complaint, the Court makes the following findings:

   1. The Complaint alleges that Plaintiff slipped and fell on July 2, 2012.

   2. Plaintiff filed this lawsuit on January 9, 2014 against Defendant J.E.M.

      based on Plaintiff’s understanding that Defendant J.E.M. was the party
   responsible for providing cleaning and janitorial services on the premises

   where Plaintiff allegedly slipped and fell.

3. On February 21, 2014, Defendant J.E.M. filed an Answer and Third-Party

   Complaint, asserting that Third-Party Defendant Hanna was the party

   responsible for maintaining the interior of the building where Plaintiff

   claims to have slipped and fallen.

4. Third-Party Defendant Hanna was served with the Third-Party Complaint on

   April 7, 2014, and filed its Answer on June 24, 2014. On that same day,

   Third-Party Defendant Hanna also served discovery on Plaintiff.

5. On July 21, 2014, Plaintiff’s counsel notified counsel for Defendant J.E.M.

   and counsel for Third-Party Defendant Hanna that Plaintiff intended to

   amend the Complaint to assert claims directly against Third-Party Defendant

   Hanna. Counsel for Defendant J.E.M. promptly responded that Defendant

   did not object. On July 23, 2014, Counsel for Third-Party Defendant Hanna

   responded that Third-Party Defendant could not consent to the amendment

   because the applicable statute of limitations had run.

6. On July 29, 2014, Plaintiff filed the Motion to Amend the Complaint, which

   is now pending before the Court and is the subject of this Order.




                                        2
    7. The applicable statute of limitations for the alleged incident expired on July

       2, 2014.1 If suit had been filed at the expiration of the statute, service of

       process was required within 120 days, no later than October 30, 2014. 2

    8. The Court issued a Trial Scheduling Order on August 15, 2014, setting the

       trial date of July 27, 2015, as well as other related deadlines, including a

       discovery deadline of March 9, 2015.

    9. The Court may grant a motion for leave to amend or add a complaint after

       the statute of limitations for the proposed claim has expired, if permitted

       under the relation-back provision of Rule 15(c). 3

    10. Rule 15(c)(3) requires the proposed claim relate back to the same conduct,

       transaction, or occurrence described in the original complaint. 4 The effect of

       the rule is to enlarge the statute of limitations. 5 Additionally, the party

       opposing the amendment must have been put on notice of the existence of

       the potential additional plaintiffs and their claims in order to prevent

       prejudice to the opposing party’s ability to defend against the proposed

       claims on the merits.6




1
  10 Del. C. § 8119.
2
  Super. Ct. Civ. R. 4(j).
3
  Chaplake Holdings, LTD. v. Chrysler, 766 A.2d 1, 5 (Del. 2001).
4
  Super. Ct. Civ. R. 15(c)(2); Mullen v. Alarmguard, Inc., 625 A.2d 258, 263 (Del. 1993).
5
  Mergenthaler, Inc. v. Jefferson, 332 A.2d 396, 398 (Del. 1975).
6
  Super. Ct. Civ. R. 15(c)(3); Mullen, 625 A.2d at 265.
                                               3
    11. Despite the general liberal policy of permitting leave to amend under Rule

       15(a), a motion to add additional plaintiffs by amendment after the statute of

       limitations has run must be denied unless it satisfies the relation-back

       requirements of Rule 15(c). 7

    12.In Chaplake Holdings the Delaware Supreme Court considered the issue of

       adding additional plaintiffs to a cause of action under Rule 15(c). The Court

       stated that interpretation of Rule 15(c) requires a balance of encouraging the

       disposition of cases on their merits against ensuring defendants receive

       enough notice of proposed claims in order to defend against the action

       without prejudice.8 In Chaplake, the Court found the defendant was not

       prejudiced by permitting additional plaintiffs because the claims of the new

       plaintiffs were identical to the claims provided in the original complaint.

       Furthermore, the proposed additional plaintiffs were originally included as

       parties to the action.9 Thus, the defendant was on notice as to the identity of

       the plaintiffs and their claims and was not prejudiced in defending against

       the claims on the merits. 10

    13.Here, the relation-back requirements have been satisfied. First, the claim by

       Plaintiff against Third-Party Defendant Hanna arises out of the same

7
  Mullen, 625 A.2d at 263.
8
  Chaplake Holdings, LTD., 766 A.2d at 7.
9
  Id. at 8.
10
   Id. at 7-8.
                                            4
          occurrence as the slip and fall, which is the subject of the Complaint and the

          Third-Party Complaint. In fact, the Plaintiff’s proposed amendment asserts

          claims identical to the claims in Plaintiff’s original pleading, as well as

          claims identical to those set forth in the Third-Party Complaint.                Next,

          Third-Party Defendant Hanna was on notice of the claim within 120 days of

          the expiration of the statute of limitations. Last, Third-Party Defendant

          Hanna filed a responsive pleading and actively engaged in discovery with

          Plaintiff as to his claim.

      14. Therefore, the interests of justice require the Court to grant Plaintiff’s

          Motion.11 Third-Party Defendant Hanna was on notice of Plaintiff’s claims

          before the Court assigned a trial date for this case and Third-Party Defendant

          Hanna has actively engaged in discovery to prepare a defense. Indeed, there

          is no prejudice to Third-Party Defendant Hanna.

          NOW, THEREFORE, for the reasons stated herein, this 17th day of

November, 2014, Plaintiff Michael Mills’ Motion to Amend Complaint is

hereby GRANTED. The Amended Complaint shall be filed within ten (10)

days of this Order.

          IT IS SO ORDERED.
                                                                       Andrea L. Rocanelli
                                              ____________________________________
                                                   The Honorable Andrea L. Rocanelli
11
     Super. Ct. Civ. R. 15(a); Spady v. Keen, 2006 WL 2559853, at *3 (Del. Super. Aug. 25, 2006).
                                                 5